J-S09033-22

                                   2022 PA Super 64


    JOSEPH ROY, BY AND THROUGH HIS             :   IN THE SUPERIOR COURT OF
    GUARDIAN DOROTHY ROY                       :        PENNSYLVANIA
                                               :
                                               :
                v.                             :
                                               :
                                               :
    ROBERT RUE, HAMMERHEADS                    :
    SPORTS BAR AND GRILLE, JJJ                 :   No. 1598 EDA 2021
    FAMILY RESTAURANT, PAT'S 3517,             :
    INC.                                       :
                                               :
                                               :
    APPEAL OF: ROBERT RUE

                 Appeal from the Order Entered June 22, 2021
      In the Court of Common Pleas of Philadelphia County Civil Division at
                              No(s): 110204688


BEFORE:      LAZARUS, J., KUNSELMAN, J., and STEVENS, P.J.E.*

OPINION BY STEVENS, P.J.E.:                              FILED APRIL 12, 2022

        Appellant, Robert Rue (“Mr. Rue”), appeals from the June 22, 2021,

order entered in the Court of Common Pleas of Philadelphia County, which

denied Mr. Rue’s petition to open and strike the default judgment entered

against him and in favor of Appellee, Joseph Roy (“Mr. Roy”), by and through

his guardian, Dorothy Roy (“Ms. Roy”).1 After a careful review, we affirm.



____________________________________________


*   Former Justice specially assigned to the Superior Court.

1 On January 25, 2011, the Court of Common Pleas of Philadelphia County,
Orphans’ Court division, adjudicated Mr. Roy an incompetent and
incapacitated person, and the court appointed his mother, Ms. Roy, as his
guardian.
J-S09033-22


       The relevant facts and procedural history are as follows: On March 3,

2011, Ms. Roy, the guardian of Mr. Roy, filed a complaint alleging that, during

the late evening of April 23, 2010, and into the early morning hours of April

24, 2010, Mr. Roy was a patron of the JJJ Family Restaurant/Hammerheads

Sports Bar and Grille (“Hammerheads”),2 which is a bar and restaurant located

in Philadelphia. Ms. Roy averred that, during this time, Hammerheads served

alcohol to Mr. Rue, who was visibly intoxicated.

       Ms. Roy alleged a disturbance broke out inside of Hammerheads, and

several patrons, including an acquaintance of Mr. Roy, were escorted out of

the establishment by Hammerheads’ employees.            Mr. Roy was neither

involved in this disturbance nor escorted out of the establishment.

       However, upon discovering his acquaintance was outside, Mr. Roy exited

Hammerheads and stood on the sidewalk in front of the establishment when

a group of people, including Mr. Rue, began to argue. Without warning or

provocation, Mr. Rue violently struck Mr. Roy in the back of the head, thereby

causing catastrophic injuries to Mr. Roy, who, as of the time of the filing of

the complaint, was in a permanent vegetative state and dependent upon a

ventilator. Mr. Roy subsequently died on May 4, 2020.




____________________________________________


2Pursuant to the parties’ stipulation filed on August 17, 2012, the caption was
amended to reflect the correct name of the restaurant and bar to include Pat’s
3517, Inc.

                                           -2-
J-S09033-22


       In the complaint, Ms. Roy raised claims of negligence against

Hammerheads, as well as claims of assault and battery against Mr. Rue. An

affidavit/return of service reveals Ms. Roy used a process server, Jodi Broder,

who served the complaint on Mr. Rue at 3260 Teesdale Street Apt. 2,

Philadelphia, PA (“the Teesdale Street residence”) on March 11, 2011, at 9:25

p.m., by handing it to an “[a]dult family member with whom said Party

resides[:] Debbie Rue” (“Ms. Rue”), who was later identified as Mr. Rue’s

mother.3     See Affidavit/Return of Service, filed 3/12/11.   Additionally, an

affidavit/return of service reveals Jodi Broder served Ms. Roy’s complaint on

Hammerheads at 3517 Cottman Avenue on March 11, 2011, at 9:45 p.m., by

handing it to Danny Dragoni, an agent in charge of the party’s office or usual

place of business.

       On April 5, 2011, counsel for Hammerheads entered her appearance,

and on June 14, 2012, Hammerheads filed an answer with new matter and a

crossclaim. Ms. Roy filed a reply to the new matter on June 29, 2012.

       Having received no answer from Mr. Rue, Ms. Roy filed a ten-day notice

of intent to enter default judgment pursuant to Pennsylvania Rule of Civil

Procedure 237.1. The ten-day notice was served upon Mr. Rue on June 9,

2012, by certified mail return receipt requested and by regular mail addressed



____________________________________________


3 We note the Teesdale Street residence was, and continues to be, the sole
address listed for “Defendant: Rue, Robert” on the trial court docket in the
instant matter.

                                           -3-
J-S09033-22


to the Teesdale Street residence. Mr. Rue had ten days to respond, and he

failed to do so.

       Accordingly, on June 22, 2012, Ms. Roy filed a praecipe to enter default

judgment against Mr. Rue, and the trial court entered a default judgment

against Mr. Rue on June 22, 2012. The notice of entry of default judgment

was served upon Mr. Rue on June 22, 2012, by certified mail return receipt

requested and by regular mail addressed to the Teesdale Street residence.

       On January 7, 2013, the trial court filed an order indicating that an

assessment of damages trial against Mr. Rue would take place on January 16,

2021, at 9:30 a.m. The trial court informed Mr. Rue that if he failed to appear

the damages trial would take place in his absence. The certified docket entries

contain a notation that notice of this order was provided under Pa.R.Civ.P. 236

on January 8, 2013.

       Mr. Rue failed to appear for the assessment of damages trial, and on

January 18, 2013, a verdict of damages was entered against Mr. Rue in the

amount of $23,206,444.85. Specifically, the trial court’s verdict sheet reveals

$21,206,444.85 for economic damages and $2,000,000.00 in pain and

suffering. The certified docket entries contain a notation that notice of this

verdict was provided under Pa.R.Civ.P. 236 on January 18, 2013.4



____________________________________________


4 Thereafter, with court approval, Ms. Roy entered into a settlement
agreement with Hammerheads.


                                           -4-
J-S09033-22


       On February 18, 2021, Mr. Rue filed a petition to open the default

judgment.5 Therein, Mr. Rue averred he was incarcerated when the trial court

held the assessment of damages trial, and he did not appear for the trial

because he had no notice thereof. Mr. Rue acknowledged the docket reveals

the Prothonotary provided notice of the damages trial pursuant to Pa.R.C.P.

236(b). However, he noted the address listed for him on the docket was the

Teesdale Street residence, but at the time of the damages trial, he was in

prison. Petition to Open, filed 2/18/21, at ¶ 22. Accordingly, he contended

he never received notice of the assessment of damages trial.

       He further averred he was not properly served with original process. Mr.

Rue acknowledged that Ms. Roy served the complaint on his mother at the

Teesdale Street residence. However, he indicated he was “out on bail at the

time the complaint was originally served….and he was not residing with his

parents at [the] Teesdale Street [address].” Id. at ¶¶ 9-10. Instead, Mr. Rue

averred he “believes he was either residing at 8214 Craig Street Philadelphia

or at an apartment within the St. Ive’s Apartment Complex (not on Teesdale

Street) [when the complaint was served].” Id. at ¶ 10.




____________________________________________


5 Mr. Rue filed this petition with the assistance of counsel, who continues to
represent Mr. Rue on appeal. We note Mr. Rue did not initially attach to his
petition a proposed answer to Ms. Roy’s complaint. However, on March 26,
2021, he filed a proposed answer with new matter.


                                           -5-
J-S09033-22


      Mr. Rue attached to his petition signed affidavits from his mother,

father, and sister indicating that Mr. Rue was not living at the Teesdale Street

residence at any time during 2011. Mr. Rue also attached to his petition the

deed to the Teesdale Street property, which revealed Mr. Rue’s father, “Robert

Rue”, was the owner of the property. Id. at ¶ 10.

      Mr. Rue suggested the confusion in this case occurred because he and

his father have the same name, and while his mother, who accepted service

of the complaint, lived at the Teesdale Street residence with a “Robert Rue,”

it was his father and not him. Id. at ¶ 12. He further suggested his mother

was not competent to accept service since she was struggling with addiction

and mental illness, and she simply ignored the complaint without informing

her son, Mr. Rue, that it had been served at the Teesdale Street residence.

Id. at ¶ 14.    Thus, Mr. Rue contended he never received notice of the

complaint.

      Mr. Rue averred the “situation” become “worse” when, in May of 2012,

a jury convicted him of several crimes in connection with the injury to Mr. Roy,

and his bail was revoked. Id. at ¶ 15. He averred Ms. Roy was present in the

courtroom when the jury returned a guilty verdict on May 24, 2012, and

therefore, she should have been aware that he was in prison when she mailed

the ten-day notice of intent to enter default judgment to the Teesdale Street

residence on June 9, 2012.     Id. at ¶¶ 16-18. Mr. Rue indicated he never

received the notice since he was in prison. Id. at ¶ 20.


                                     -6-
J-S09033-22


      In summary, Mr. Rue averred:

             At all times material, [Mr. Rue] never resided at Teesdale
      Street when the complaint was filed and served on his mother;
      and he resided in a correctional facility when the notice of intent
      to take default was sent to Teesdale Street while [he was]
      awaiting sentencing from May until July of 2012. He then resided
      in a Western PA prison from approximately July 12, 2012[,] until
      June 2013. During all of this time, despite knowing with certainty
      that [Mr. Rue] did not reside at Teesdale Street beyond May 24,
      2012, [Ms. Roy] took zero steps to correct [Mr. Rue’s] address on
      the docket to reflect what [Ms. Roy] knew was his proper address;
      i.e., within a PA Correctional Institution.

Id. at ¶ 20. Thus, he contended he has a reasonable explanation for failing

to file an answer. Id. at ¶ 29.

      Additionally, Mr. Rue suggested he promptly filed his petition to open

after he received notice of the entry of the default judgment. In this vein, he

contended he “only recently” learned of the entry of the default judgment on

December 29, 2020, when he was served with post-judgment interrogatories.

Id. at ¶ 30.    Mr. Rue suggested that Ms. Roy “did nothing in terms of

attempting to collect on the civil judgment from 2013 until the end of 2020.”

Id. at ¶ 36. Further, Mr. Rue averred he has a meritorious defense to the

assault and battery civil claims in that he acted in self-defense. Id. at ¶ 27.

      Moreover, Mr. Rue filed a petition to strike the default judgment on

February 18, 2021. Relevantly, Mr. Rue alleged, inter alia, that the default

judgment should be stricken as void since the record shows on its face a defect

in the service of the complaint, the ten-day notice of intent to enter default

judgment, and the notice of the damages assessment trial.


                                     -7-
J-S09033-22


      On March 11, 2021, Ms. Roy filed answers in opposition to Mr. Rue’s

petition to open the default judgment, as well as his petition to strike the

default judgment.   By order entered on June 22, 2021, the trial court denied

Mr. Rue’s petitions to open and strike the default judgment. This timely appeal

followed, and all Pa.R.A.P. 1925 requirements have been met.

      On appeal, Mr. Rue initially contends the trial court erred in denying his

motion to strike the default judgment based on fatal defects appearing on the

face of the record as it relates to the service of the complaint, the ten-day

notice of intent to enter default judgment, and the notice of the assessment

of damages trial.

      This Court has held:

      “An appeal regarding a petition to strike a default judgment
      implicates the Pennsylvania Rules of Civil Procedure.” Green
      Acres Rehabilitation and Nursing Center v. Sullivan, 113
      A.3d 1261, 1267 (Pa.Super. 2015).
                  Issues regarding the operation of procedural
            rules of court present us with questions of law.
            Therefore, our standard of review is de novo and our
            scope of review is plenary.
                   A petition to strike a judgment is a common law
            proceeding which operates as a demurrer to the
            record. A petition to strike a judgment may be
            granted only for a fatal defect or irregularity appearing
            on the face of the record. [A] petition to strike is not
            a chance to review the merits of the allegations of a
            complaint. Rather, a petition to strike is aimed at
            defects that affect the validity of the judgment and
            that entitle the petitioner, as a matter of law, to relief.
            A fatal defect on the face of the record denies the
            prothonotary the authority to enter judgment. When
            a prothonotary enters judgment without authority,
            that judgment is void ab initio. When deciding if there

                                       -8-
J-S09033-22


            are fatal defects on the face of the record for the
            purposes of a petition to strike a [default] judgment,
            a court may only look at what was in the record when
            the judgment was entered.

Bank of New York Mellon v. Johnson, 121 A.3d 1056, 1059-60 (Pa.Super.

2015) (quotation omitted).

      “[A] petition to strike is not a chance to review the merits of the

allegations of a complaint. Rather, a petition to strike is aimed at defects that

affect the validity of the judgment and that entitle the petitioner, as a matter

of law, to relief.” Oswald v. WB Public Square Associates, LLC, 80 A.3d

790, 794 (Pa.Super. 2013) (citation omitted). “The standard for ‘defects’ asks

whether the procedures mandated by law for the taking of default judgments

have been followed.” Continental Bank v. Rapp, 485 A.2d 480, 483

(Pa.Super. 1984) (citation omitted). See Liquid Carbonic Corp. v. Cooper

& Reese, Inc., 416 A.2d 549, 550 (Pa.Super. 1979) (“If the record is self-

sustaining, the judgment cannot be stricken.”) (quotation and quotation

marks omitted)). A fatal defect on the face of the record denies the

prothonotary the authority to enter judgment. Erie Ins. Co. v. Bullard, 839

A.2d 383, 388 (Pa.Super. 2003). When a prothonotary enters judgment

without authority, that judgment is void ab initio. See id.

      Mr. Rue first contends the record reveals a fatal defect as to the

affidavit/return of service of the complaint. Specifically, he alleges:

      Here, the record reveals that service was made on Debbie Rue
      and the affidavit in question suggests she is a family member who
      resides with Robert Rue. However, the affidavit of service does

                                      -9-
J-S09033-22


      not specify that the defendant is the son of Debbie Rue, and that
      he resides there; nor is there any suggestions in the affidavit that
      establishes that the process server questions Ms. Rue about her
      relationship with the Defendant in question.

Mr. Rue’s Brief at 8 (citation to record omitted).

      It is well-settled that:

             Service of process is a mechanism by which a court obtains
      jurisdiction of a defendant, and therefore, the rules concerning
      service of process must be strictly followed. Without valid service,
      a court lacks personal jurisdiction of a defendant and is powerless
      to enter judgment against [the defendant].
             Thus, improper service is not merely a procedural defect
      that can be ignored when a defendant subsequently learns of the
      action....However, the absence of or a defect in a return of service
      does not necessarily divest a court of jurisdiction of a defendant
      who was properly served. [T]he fact of service is the important
      thing in determining jurisdiction and...proof of service may be
      defective or even lacking, but if the fact of service is established
      jurisdiction cannot be questioned.

Cintas Corp. v. Lee’s Cleaning Services, Inc., 549 Pa. 84, 700 A.2d 915,

917-18 (1997) (citations and quotation marks omitted).

      The Pennsylvania Rules of Civil Procedure govern service and relevantly

provide the following:

      Rule 402. Manner of Service. Acceptance of Service.
      (a) Original process may be served
            (1) by handing a copy to the defendant; or
            (2) by handing a copy
               (i) at the residence of the defendant to an adult
            member of the family with whom he resides; but if no
            adult member of the family is found, then to an adult
            person in charge of such residence[.]

Pa.R.C.P. 402(a)(1), (2)(i) (bold in original).

                                     - 10 -
J-S09033-22


       Rule 405. Return of Service

       (a) When service of original process has been made the sheriff or
       other person making service shall make a return of service
       forthwith. If service has not been made and the writ has not been
       reissued or the complaint reinstated, a return of no service shall
       be made upon the expiration of the period allowed for service.
                                       ***
       (b) A return of service shall set forth the date, time, place and
       manner of service, the identity of the person served and any other
       facts necessary for the court to determine whether proper service
       has been made.

Pa.R.C.P. 405(a), (b) (bold in original).

       Here, our review confirms the affidavit/return of service complies with

Pa.R.C.P. 405. Specifically, the return of service sets forth the date

(3/11/2011), the time (9:25 p.m.), the place (3260 Teesdale Street Apt 2,

Philadelphia, PA),6 and the manner/identity of the person served (handing

complaint to adult family member with whom defendant resides, Debbie Rue).

The affidavit/return of service also describes the person who accepted service

as being a fifty-year-old Caucasian woman who was 5’6” tall and weighing 170

pounds.

       Nevertheless, Mr. Rue contends the affidavit/return of service is facially

defective since the affidavit/return of service does not reveal that the process

server determined the precise familial relationship of Debbie Rue to Mr. Rue.

____________________________________________


6This is the same address Ms. Roy set forth in the complaint as it pertains to
Mr. Rue and, as indicated supra, it is the sole address listed on the certified
docket for Mr. Rue.


                                          - 11 -
J-S09033-22


However, this is not an explicit requirement of Pa.R.C.P. 405.7 Since the

affidavit/return of service sets forth sufficient information for the trial “court

to determine whether proper service has been made,” the trial court did not

err in denying Mr. Rue’s petition to strike on this basis. See Continental

Bank, supra.

       Mr. Rue next contends the trial court erred in denying his motion to

strike because the record reflects a fatal error since he was not properly served

with the ten-day notice of intent to file a default judgment as is required by

Pa.R.C.P. 237.1. Mr. Rue contends the June 9, 2012, service of the ten-day

notice was defective since Ms. Roy mailed the notice to the Teesdale Street

residence, which was not Mr. Rue’s residence. Rather, Mr. Rue contends that,

as of May 24, 2012, he was confined in prison.

       Mr. Rue’s issue implicates the interpretation of the procedural rules of

court, and thus, we are presented with a question of law. See Bank of New

York Mellon, supra. Accordingly, “our standard of review is de novo and our



____________________________________________


7 To the extent Mr. Rue contends “Debbie Rue” was not, under Pa.R.C.P.
402(a)(2)(i), “an adult member of the family with whom he resides…[or] an
adult person in charge of such residence[,]” the trial court was unable to
consider Mr. Rue’s argument in the context of a motion to strike the default
judgment. See Digital Communications Warehouse, Inc. v. Allen
Investments, LLC, 223 A.3d 278 (Pa.Super. 2019) (holding trial court was
unable to consider the appellant’s argument that the person upon whom the
complaint was served was not an authorized agent in the context of a motion
to strike as such evidence was outside the record).



                                          - 12 -
J-S09033-22


scope of review is plenary.” Osward v. WB Public Square Associates, LLC,

80 A.3d 790, 793 (Pa.Super. 2013).

      Mr. Rue’s argument focuses on the interplay between Pennsylvania

Rules of Civil Procedure 237.1 and 440. Rule 237.1 requires a plaintiff to

provide a defendant with at least ten days prior notice of her intent to enter a

default judgment. The Rule relevantly provides:

      Rule 237.1 Notice of Praecipe for Entry of Judgment of Non
      Pros for Failure to File Complaint or by Default for Failure
      to Plead
                                    ***
      (2) No judgment of non pros for failure to file a complaint or by
      default for failure to plead shall be entered by the prothonotary
      unless the praecipe for entry includes a certification that a written
      notice of intention to file the praecipe was mailed or delivered
                                    ***
             (ii) in the case of a judgment by default, after the failure to
      plead to a complaint and at least ten days prior to the date of the
      filing of the praecipe to the party against whom judgment is to be
      entered and to the party’s attorney of record, if any.
      The ten-day notice period in subdivision (a)(2)(i) and (ii) shall be
      calculated forward from the date of the mailing or delivery, in
      accordance with Rule 106.
      (3) A copy of the notice shall be attached to the praecipe.
      (4) The notice and certification required by this rule may not be
      waived.
      Note: A certification of notice is a prerequisite in all cases to the
      entry by praecipe of a judgment of non pros for failure to file a
      complaint or by default for failure to plead to a complaint. Once
      the ten-day notice has been given, no further notice is required
      by the rule even if the time to file the complaint or to plead to the
      complaint has been extended by agreement.

Pa.R.C.P. 237.1(a)(2)(ii), (3), (4) (bold in original).



                                      - 13 -
J-S09033-22


      The purpose of this rule is to ensure that default judgments are not

entered without a defendant’s prior knowledge, and to provide the defaulting

party with an opportunity to cure the defect prior to the entry of default

judgment. Green Acres Rehabilitation and Nursing Center, 113 A.3d at

1271-72. “A record that reflects a failure to comply with Rule 237.1 is facially

defective and cannot support a default judgment.” Erie Ins. Co., 839 A.2d

at 387.

      The Comment to Rule 237.1 indicates that the ten-day notice must be

in writing. Furthermore, the Comment provides:

      The ten-day notice may be mailed or delivered. Registered or
      certified mail is not required. The ten-day grace period for
      compliance runs from the date of delivery, if the notice is
      delivered. If the notice is mailed, the ten-day period runs from
      the date of mailing and not from the date of receipt. If proof of
      the date of mailing is important, it may be obtained from the post
      office by requesting Post Office Form 3817, Certificate of Mailing,
      which will show the date, the name of the sender, and the
      addressee.

Pa.R.Civ.P. 237.1, Comment.

      Moreover, Pennsylvania Rule of Civil Procedure 440 sets forth the

requirements for service of legal papers other than original process. Where,

as here, there was no attorney, the Rule provides:

      Rule 440. Service of Legal Papers other than Original
      Process
      (a)(1) Copies of all legal papers other than original process filed
      in an action or served upon any party to an action shall be served
      upon every other party to the action….
                                  ***



                                     - 14 -
J-S09033-22


      (2)(i) If there is no attorney of record, service shall be made by
      handing a copy to the party or by mailing a copy to or leaving a
      copy for the party at the address endorsed on an appearance or
      prior pleading or the residence or place of business of the party,
      or by transmitting a copy by facsimile as provided by subdivision
      (d).
            (ii) If such service cannot be made, service shall be made
      by leaving a copy at or mailing a copy to the last known address
      of the party to be served.

Pa.R.C.P. 440(a)(1), (2)(i) and (2)(ii) (bold in original).

      Here, Mr. Rue maintains the ten-day default notice was not sent to his

residence since, as of May 24, 2012, he was residing in prison and not at the

Teesdale Street residence, which is the address to which the ten-day default

notice was mailed on June 9, 2012. Therefore, he contends the record reflects

a fatal error, which required the trial court to strike the default judgment. We

disagree with Mr. Rue’s contention.

      When Ms. Roy filed the praecipe to enter a default judgment against Mr.

Rue, her attorney properly attached to the document a copy of the ten-day

notice required by Pa.R.C.P. 237.1. The ten-day notice is addressed to Mr.

Rue at the Teesdale Street residence.

      Further, the attorney certified the notice was sent via certified mail and

regular mail to the Teesdale Street residence, which was the address of record

for Mr. Rue. Additionally, Ms. Roy’s attorney attached an affidavit of non-

military service to the praecipe to enter default judgment indicating Mr. Rue

was not in the military and resided at the Teesdale Street residence.

      Accordingly, there was no indication in the certified record that service

to Mr. Rue at the Teesdale Street residence was improper. See Pa.R.C.P. 440.

                                      - 15 -
J-S09033-22



To the extent Mr. Rue challenges the accuracy of the factual averment in the

record as to his “correct” address, we note such an issue is more properly

considered in a proceeding to open the judgment and not to strike it. See

Resolution Trust Corp. v. Copley Qu-Wayne Associates, 546 Pa. 98, 683

A.2d 269, 273 (1996). Thus, considering only the facts of record, we agree

with the trial court’s determination that no fatal defect or irregularity was

apparent on the face of the record at the time the default judgment was

entered. See Bank of New York Mellon, supra.

      Mr. Rue next contends the trial court erred in denying his motion to

strike because the record reflects a fatal error under Pennsylvania Rule of Civil

Procedure 236(b) since he was not properly served with the trial court’s

January 7, 2013, order indicating that an assessment of damages trial against

Mr. Rue would be held on January 16, 2021, at 9:30 a.m.

      This issue presents us with a question of law, and, accordingly, “our

standard of review is de novo and our scope of review is plenary.” Osward,

80 A.3d at 793.

      Pennsylvania Rule of Civil Procedure 236 relevantly provides:

      Rule 236. Notice by Prothonotary of Entry of Order or
      Judgment
      (a) The prothonotary shall immediately give written notice of the
      entry of
                                   ***
            (2) any other order or judgment to each party’s attorney of
      record or, if unrepresented, to each party. The notice shall include
      a copy of the order or judgment.
                                   ***

                                     - 16 -
J-S09033-22


        (b) The prothonotary shall note in the docket the giving of the
       notice[.]

Pa.R.C.P. 236(a)(2), (b) (bold in original).

       In the case sub judice, the certified docket entry contains a notation

that the Prothonotary provided notice of the order to Mr. Rue in accordance

with Rule 236. Mr. Rue does not dispute this fact, but he argues the notice

was insufficient since the Prothonotary mailed the copy of the order to the

Teesdale Street residence when he was confined in prison.

       There is no dispute that the Teesdale Street residence is the only

address of record for Mr. Rue.          Accordingly, there is no indication in the

certified record that the Prothonotary’s providing of notice of the trial court’s

order to Mr. Rue at the Teesdale Street residence was improper.8 As indicated

supra, to the extent Mr. Rue challenges the accuracy of the factual averment

in the record as to his “correct” address, we note such an issue is more

properly considered in a proceeding to open the judgment and not to strike it.

See Resolution Trust Corp., supra. Thus, we agree with the trial court’s

determination that no fatal defect or irregularity was apparent on the face of

the record.9 See Bank of New York Mellon, supra.


____________________________________________


8There is no indication the Prothonotary’s mailing of the notice was returned
as undeliverable.

9 We note Mr. Rue summarily suggests the trial court failed to set forth
sufficient analysis in its opinion regarding the denial of Mr. Rue’s petition to
(Footnote Continued Next Page)


                                          - 17 -
J-S09033-22


       Mr. Rue next contends the trial court abused its discretion in denying

his motion to open the default judgment. Initially, he suggests the trial court

failed to consider whether service of the complaint was proper in this case.

Moreover, Mr. Rue contends that, in determining whether Mr. Rue promptly

filed his petition to open the default judgment, the trial court abused its

discretion in concluding he had “constructive notice” of the default judgment

as early as 2013. He also contends the trial court erred in concluding he did

not have a meritorious defense to the allegations contained in the complaint.

       A petition to open a default judgment and a petition to strike a default

judgment seek distinct remedies and are generally not interchangeable.

Stauffer v. Hevener, 881 A.2d 868, 870 (Pa.Super. 2005). Unlike a petition

to strike a judgment, “a petition to open a judgment is an appeal to the

equitable powers of the court.” Mother's Restaurant Inc. v. Krystkiewicz,

861 A.2d 327, 336 (Pa.Super. 2004) (en banc) (quotation omitted).

             The decision to grant or deny a petition to open a default
       judgment is within the sound discretion of the trial court, and we
       will not overturn that decision absent a manifest abuse of
       discretion or error of law....An abuse of discretion is not a mere
       error of judgment, but if in reaching a conclusion, the law is
       overridden or misapplied, or the judgment exercised is manifestly
       unreasonable, or the result of partiality, prejudice, bias or ill will,
       as shown by the evidence or the record, discretion is abused.

Smith v. Morrell Beer Distributors, Inc., 29 A.3d 23, 25 (Pa.Super. 2011).

____________________________________________


strike the default judgment. See Mr. Rue’s Brief at 11. In light of our
discussion supra, we decline to address this issue further and find Mr. Rue is
not entitled to relief.

                                          - 18 -
J-S09033-22


       “Generally speaking, [under Pennsylvania law,] a default judgment may

be opened if the moving party has (1) promptly filed a petition to open the

default judgment, (2) provided a reasonable excuse or explanation for failing

to file a responsive pleading, and (3) pleaded a meritorious defense to the

allegations contained in the complaint.” Myers v. Wells Fargo Bank, N.A.,

986 A.2d 171, 175-76 (Pa.Super. 2009).10 When considering a petition to

open a judgment, “matters dehors the record filed by the party in whose favor

the warrant is given, i.e., testimony, depositions, admissions, and other

evidence, may be considered by the court.” Resolution Trust Corp., 683

A.2d at 273 (citation omitted).

       “However, where the party seeking to open a judgment asserts that

service was improper, a court must address this issue before considering any

other factors.” Digital Communications Warehouse, Inc., 223 A.3d at

288. As our Supreme Court has explained:

             If valid service has not been made, then the judgment
       should be opened because the court has no jurisdiction over the
       defendant and is without power to enter a judgment against him
       or her. In making this determination, a court can consider facts
       not before it at the time the judgment was entered. Thus, if a
       party seeks to challenge the truth of factual averments in the
       record at the time judgment was entered, then the party should


____________________________________________


10 Pennsylvania Rule of Civil Procedure 237.3 relevantly provides that “[i]f the
petition is filed within ten days after the entry of a default judgment on the
docket, the court shall open the judgment if one or more of the proposed
preliminary objections has merit or the proposed answer states a meritorious
defense.” Pa.R.C.P. 237.3(b)(2). Here, there is no dispute that Mr. Rue failed
to file his petition to open within ten days after entry of the default judgment.

                                          - 19 -
J-S09033-22


      pursue a petition to open a judgment, not a petition to strike the
      judgment.

Cintas Corp., supra, 700 A.2d at 919 (citations omitted).

      Initially, Mr. Rue avers the trial court abused its discretion because it

“skipped over the service of process issues completely[.]” Mr. Rue’s Brief at

12. He contends the trial court “never consider[ed] the alleged factual

inaccuracies in the affidavit of service [for the complaint].” Id. at 13. He

avers “there was a factual error in the affidavit of service; i.e., the part where

it indicates that Defendant lived with Debbie Rue at the Teesdale address.”

Id. at 12.

      We disagree with Mr. Rue’s averment that the trial court failed to

consider the issue of service of the complaint. Further, we find no abuse of

discretion in the trial court’s conclusion that Mr. Rue was properly served with

the complaint when his mother accepted service at the Teesdale Street

residence.

      In its opinion, the trial court specifically indicated:

            [Mr. Rue] alleges that when the original complaint was
      served, it was served to his parents’ home on Teesdale Street.
      [Mr. Rue] asserts that he was residing either at 8214 Craig Street
      (Philadelphia, PA 19136) or at the St. Ive’s Apartment Complex
      (1340 Stewarts Way, Philadelphia, PA 19154) at that
      time….[Thus,] [Mr. Rue] asserts that service was improper, and
      that the judgment should be opened because he had not received
      proper notice regarding this matter.




                                      - 20 -
J-S09033-22


Trial Court Opinion, filed 11/2/21.11

        In considering the service issue, the trial court concluded “the complaint

was served to [Mr. Rue’s]…address on Teesdale Street, where service was

accepted by [Mr. Rue’s] mother.” Id. Thus, the trial court rejected Mr. Rue’s

contention that he was not properly served with the complaint; but rather, the

trial court’s holding suggested the Teesdale Street residence was Mr. Rue’s

residence and his mother accepted service for him at the residence.

        Moreover, we conclude there is ample evidence in support of the trial

court’s conclusion. For example, in her answer in opposition to Mr. Rue’s

petition to open, Ms. Roy attached as an exhibit the public records from the

LexisNexis database, which revealed that Mr. Rue’s last known address, as of

May of 2010, was the Teesdale Street residence. Further, to demonstrate the

address pertained to Mr. Rue (and not just to his father), Ms. Roy’s exhibit

provided information regarding Mr. Rue’s date of birth and social security

number.12

        Further, we note that, in his petition to open, Mr. Rue failed to establish

an alternate address where he was living when Ms. Roy served the complaint

in March of 2011. He asserted he “believes” he was living at an address on

Craig Street or at the St. Ive’s Apartment Complex. See Mr. Rue’s Petition to


____________________________________________


11   The trial court’s opinion is unpaginated.

12Mr. Rue has not averred the trial court was not permitted to rely upon this
exhibit in ruling on the petition to open the default judgment.

                                          - 21 -
J-S09033-22


Open, filed 2/18/21, ¶ 10. However, aside from expressing uncertainty as to

where he may have been living in March of 2011, Mr. Rue provided no utility

bills, lease, deed, or other documents to shed light on the matter. See

Dominic’s Inc. v. Tony’s Famous Tomato Pie & Restaurant, Inc., 214

A.3d 259, 270 (Pa.Super. 2019) (stating that the “petitioning party [in a

default judgment] bears the burden of producing sufficient evidence to

substantiate its alleged defenses”). He also provided no affidavit from a

roommate or landlord. See id. Although Mr. Rue presented the trial court

with affidavits from his mother, father, and sister, all of whom summarily

asserted Mr. Rue did not live at the Teesdale Street residence, the affidavits

shed no light on an alternate address where Mr. Rue allegedly lived in March

of 2011.

      Based on the aforementioned, the trial court properly considered the

evidence presented by the parties and did not abuse its discretion in finding

Ms. Roy properly served the complaint on Mr. Rue’s mother, “an adult family

member with whom [Mr. Rue] resides[.]” Pa.R.C.P. 402(a)(2)(i). Accordingly,

Mr. Rue is not entitled to relief on this claim.

      Turning to Mr. Rue’s remaining arguments regarding the denial of his

petition to open, we note that, if a petition to open a default judgment fails to

fulfill any one prong of the three-prong test, then the petition must be denied.

Myers, supra. “[T]he trial court cannot open a default judgment based on

the ‘equities’ of the case when the defendant has failed to establish all three


                                      - 22 -
J-S09033-22


of the required criteria.” US Bank N.A. v. Mallory, 982 A.2d 986, 995

(Pa.Super. 2009).

      With regard to the first prong, whether the petition to open was timely

filed, this Court has held the following:

            The timeliness of a petition to open a judgment is measured
      from the date that notice of the entry of the default judgment is
      received. The law does not establish a specific time period within
      which a petition to open a judgment must be filed to qualify as
      [timely]. Instead, the court must consider the length of time
      between discovery of the entry of the default judgment and the
      reason for delay.
                                   ***
            In cases where the appellate courts have found a “prompt”
      and timely filing of the petition to open a default judgment, the
      period of delay has normally been less than one month. See
      Duckson v. Wee Wheelers, Inc., 620 A.2d 1206 (Pa.Super.
      1993) (one day is timely); Alba v. Urology Associates of
      Kingston, 598 A.2d 57 (Pa.Super. 1991) (fourteen days is
      timely); Fink v. General Accident Ins. Co., 594 A.2d 345
      (Pa.Super. 1991) (period of five days is timely).

Myers, 986 A.2d at 176 (citation omitted). See Allegheny Hydro No. 1 v.

American Line Builders, Inc., 722 A.2d 189, 193-94 (Pa. Super. 1998)

(holding a 41-day delay in filing a petition to open a default judgment was

untimely; collecting and setting forth cases holding delays in filing a petition

to open a default judgment of 21 days and 37 days rendered those petitions

untimely).

      In the case sub judice, the trial court entered its default judgment

against Mr. Rue on June 22, 2012, and the court entered its order assessing




                                     - 23 -
J-S09033-22


damages on January 18, 2013. Mr. Rue did not file his petition to open until

February 18, 2021.

      In his petition to open, Mr. Rue contended the delay was attributed to

the fact that, in May of 2012, he was committed to prison, where he remained

until June of 2013. Thus, he argued he did not receive notice of the default

judgment or the order assessing damages, which were mailed to the Teesdale

Street residence.    He averred he first learned of the default judgment on

December 29, 2020, when he was served with post-judgment interrogatories,

and he filed his petition to open thereafter, on February 18, 2021.

      In addressing the first prong, the trial court indicated:

             [T]he record reveals that [Mr. Rue] was served in 2013 with
      two documents, which referred to the ongoing legal matter, while
      he was incarcerated at SCI-Fayette Street Correctional Facility, as
      indicated by Exhibits A, B, and C contained in [Mr. Rue’s] answer.
      These documents (an Assessment, Worksheet, and Order to [Mr.
      Rue] and a Motion for Approval of Settlement and Distribution of
      Funds) would have given [Mr. Rue] constructive notice of the
      Default Judgment. There is no evidence to suggest that the
      correctional facility failed to inform [Mr. Rue] of these incoming
      documents. Together, these facts suggest [Mr. Rue] was given
      notice of this Default Judgment in 2013 yet failed to file a Motion
      to Open the Judgment until 2021. Therefore, [Mr. Rue] has not
      to [sic] promptly filed a petition to open.

Trial Court Opinion, filed 11/2/21 (citations to record omitted).

      Mr. Rue contends the trial court’s analysis is flawed since, absent a

hearing on the matter, the trial court had no way to determine whether Mr.

Rue actually received the documents while he was in prison in 2013. He notes

the return of service cards for the documents were signed by someone other


                                     - 24 -
J-S09033-22


than himself.      Mr. Rue’s Brief at 13-14.         Thus, he suggests the evidence

indicates that the earliest he had actual notice of the default judgment was on

December      29, 2020, when he            was served with the         post-judgment

interrogatories.

       Assuming, arguendo, that Mr. Rue is correct, we nevertheless conclude

Mr. Rue failed to meet the first prong. By his own admission, Mr. Rue was

aware of the default judgment on December 29, 2020; however, he did not

file his petition to open until fifty-one days later, on February 18, 2021. He

has offered no reason for this delay. Accordingly, Mr. Rue has failed to

establish the prompt filing of his petition to open. 13 See Myers, supra;

Allegheny Hydro No. 1, supra.                  Thus, the trial court did not abuse its

discretion in denying his petition to open.

       For all of the foregoing reasons, we affirm.

       Affirmed.




____________________________________________


13 “As an appellate court, we may affirm the judgment of the lower court where
it is correct on any legal ground or theory disclosed by the record, regardless
of the reason or theory adopted by the trial court.” Moss Rose Mfg. Co. v.
Foster, 314 A.2d 25, 26 (Pa.Super. 1973) (en banc) (citation omitted).



                                          - 25 -
J-S09033-22




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/12/2022




                          - 26 -